M & G USA Corporation, et al
Berkeley Research Group, LLC
Exhibit A: Time Detail
For the Period 8/1/2018 through 9/30/2018

Date         Professional                Hours      Description

05. Professional Retention/ Fee Application Preparation

8/20/2018    M. Haverkamp                     1.2   Prepared June fee application.

8/20/2018    D. Galfus                        0.5   Reviewed BRG's June fee statement.

8/21/2018    D. Galfus                        0.6   Reviewed BRG's June fee statement.

8/21/2018    M. Haverkamp                     0.2   Edited June fee statement.

8/22/2018    D. Galfus                        0.2   Reviewed BRG's June fee statement.

8/23/2018    M. Haverkamp                     0.4   Edited June fee application for filing.

8/23/2018    D. Galfus                        0.2   Edited BRG's June fee statement.

8/24/2018    D. Galfus                        0.3   Reviewed BRG's fee statement information.

8/27/2018    M. Haverkamp                     1.2   Prepared July fee application.

8/28/2018    R. Wright                        0.6   Prepared July fee application.

9/6/2018     M. Haverkamp                     1.2   Prepared July fee app for filing.

9/6/2018     M. Haverkamp                     0.2   Prepared third interim fee application.

9/7/2018     D. Galfus                        0.7   Prepared BRG's July fee statement.

9/7/2018     M. Haverkamp                     0.3   Edited ninth monthly fee application.

9/7/2018     M. Haverkamp                     0.1   Prepared 3rd interim fee application.

9/14/2018    D. Galfus                        0.3   Finalized BRG's 3rd Interim application.

9/14/2018    M. Haverkamp                     0.1   Edited third interim application for filing.

Task Code Total Hours                         8.3

07. Interaction/Meetings with Debtors/Counsel

8/6/2018     R. Wright                        0.4   Reviewed requested document lists from A&M for completeness.



Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

07. Interaction/Meetings with Debtors/Counsel

9/28/2018    D. Galfus                        0.7   Held call with the Debtors' advisors re: the status of the updated budget.

9/28/2018    R. Wright                        0.7   Participated in a call with A&M (D. Stogsdill) re: proposed DIP
                                                    extension budget.

Task Code Total Hours                         1.8

08. Interaction/Meetings with Creditors

8/6/2018     D. Galfus                        0.6   Held call with M. Price re: Plan and next steps.

8/14/2018    R. Wright                        0.4   Participated in a call with Milbank (M. Price) re: next steps.

8/20/2018    R. Wright                        0.1   Participated in a call with Milbank (M. Price) re: recent claim
                                                    settlements.

8/21/2018    D. Galfus                        0.4   Reviewed notes from Counsel on recent events impacting the Debtors.

9/21/2018    D. Galfus                        0.2   Emailed with a Committee member re: recovery modeling.

9/24/2018    D. Galfus                        0.3   Emailed with Committee Counsel re: latest recovery estimates.

9/28/2018    D. Galfus                        0.7   Held call with B. Kinney, Milbank Re: the DIP funding needs of the
                                                    Debtors.

9/28/2018    D. Galfus                        0.7   Participated in call with Committee Counsel (M. Price, B. Kinney) re:
                                                    the conference call with the Debtors on the updated DIP budget.

9/28/2018    C. Kearns                        0.3   Participated in call with Milbank (M. Price) re: DIP extension budget
                                                    and next steps.

9/29/2018    C. Kearns                        1.0   Participated in call with Milbank (L. Doyle) to debrief re: our call with
                                                    PJT and discuss status/ next steps of DIP extension process.

9/29/2018    C. Kearns                        0.5   Participated in conference call with J. Singh (PJT - advising DAK)
                                                    regarding status of DIP extension discussions.

Task Code Total Hours                         5.2

10. Recovery/SubCon/Lien Analysis

8/1/2018     Z. Mainzer                       0.9   Updated recovery analysis model adjusting recoveries to unsecured
                                                    creditors based on Bancomext term sheet.

8/2/2018     Z. Mainzer                       1.9   Updated recovery analysis model incorporating additional scenarios
                                                    based on adjustments to total claim amounts.

8/2/2018     R. Wright                        1.6   Reviewed DIP order re: Polymers cash waterfall.

8/14/2018    Z. Mainzer                       2.9   Created recovery analysis for unsecured creditors incorporating the
                                                    recent claim settlement scenario at the request of Counsel.


Berkeley Research Group, LLC                                                                                    Page 2 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

10. Recovery/SubCon/Lien Analysis

8/14/2018    Z. Mainzer                       2.7   Continued to create recovery analysis for unsecured creditors
                                                    incorporating recent claim settlement scenario at the request of Counsel.

8/15/2018    Z. Mainzer                       2.9   Updated unsecured creditor recovery analysis with adjustments for the
                                                    potential claim settlement.

8/15/2018    Z. Mainzer                       1.2   Continued to update unsecured creditor recovery analysis with
                                                    adjustments for the proposed claim settlement.

8/16/2018    Z. Mainzer                       2.3   Updated recovery analysis to unsecured creditors for recent claim
                                                    settlement.

8/20/2018    D. Galfus                        0.8   Reviewed creditor settlement terms with certain Debtor entities to
                                                    determine impact on creditor recoveries.

8/21/2018    Z. Mainzer                       2.9   Created schedule of recoveries for unsecured creditors incorporating
                                                    adjustments for the recent claims settlement at the request of Counsel.

8/21/2018    Z. Mainzer                       2.6   Updated schedule of recoveries for unsecured creditors incorporating
                                                    adjustments for the recent claims settlement at the request of Counsel.

8/21/2018    D. Galfus                        0.7   Evaluated creditor settlement deal with certain Debtor entities.

8/22/2018    Z. Mainzer                       2.9   Created analysis of Debtor claims adjusting for new information
                                                    received from Debtor.

8/22/2018    Z. Mainzer                       1.7   Updated schedule of recoveries for unsecured creditors incorporating
                                                    adjustments for the recent claims settlement at the request of Counsel.

8/22/2018    Z. Mainzer                       1.4   Continued to create analysis of intercompany claims adjusting for new
                                                    data.

8/22/2018    D. Galfus                        0.8   Reviewed creditor settlement terms with certain Debtor entities to
                                                    determine impact on creditor recoveries.

8/22/2018    D. Galfus                        0.7   Reviewed the latest recovery modeling prepared by BRG.

8/23/2018    D. Galfus                        0.8   Reviewed the disclosed term of certain creditor settlements with the
                                                    Debtors and affiliates.

8/23/2018    D. Galfus                        0.6   Revised the recent recovery modeling prepared by BRG.

8/24/2018    D. Galfus                        1.1   Reviewed LuxCo creditors objections.

8/27/2018    Z. Mainzer                       2.2   Updated schedule of secured debt by entity at the request of Counsel.

8/27/2018    Z. Mainzer                       1.7   Developed schedule of secured debt by entity at the request of Counsel.

8/28/2018    Z. Mainzer                       2.4   Developed analysis of settlement between Debtors and Sculptor Bonds
                                                    at the request of Counsel.


Berkeley Research Group, LLC                                                                                   Page 3 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

10. Recovery/SubCon/Lien Analysis

8/28/2018    Z. Mainzer                       1.7   Updated schedule of secured claims for unsecured creditor at the
                                                    request of Counsel.

8/29/2018    Z. Mainzer                       2.2   Developed recovery analysis of Sculptor bonds proposed settlement at
                                                    the request of Counsel.

9/4/2018     Z. Mainzer                       2.7   Developed liquidation analysis variance model in order to compare to
                                                    model received from Debtor advisors.

9/5/2018     Z. Mainzer                       2.9   Reviewed Debtor liquidation model in order to compare to internal
                                                    analysis at the request of Counsel.

9/5/2018     R. Wright                        1.9   Prepared comments on the Debtors' liquidation analysis for Milbank.

9/5/2018     Z. Mainzer                       0.8   Continued to review Debtor liquidation model in order to compare to
                                                    internal analysis at the request of Counsel.

9/7/2018     D. Galfus                        0.5   Reviewed the Debtors' recovery levels for unsecured creditors.

9/12/2018    Z. Mainzer                       2.8   Updated creditor recovery model with adjustments for recoveries as
                                                    requested by Counsel.

9/12/2018    D. Galfus                        1.1   Analyzed a reconciliation of the recoveries in the Plan versus BRG's
                                                    analysis.

9/12/2018    D. Galfus                        0.6   Reviewed the Debtors' Plan disclosures related to recoveries to
                                                    creditors.

9/13/2018    Z. Mainzer                       2.9   Created slides detailing adjustments to claims recoveries for Committee
                                                    presentation.

9/13/2018    Z. Mainzer                       2.9   Updated creditor recovery analysis model with adjustments for
                                                    proposed settlements as requested by Counsel.

9/13/2018    Z. Mainzer                       0.8   Continued to create slides detailing adjustments to claims recoveries for
                                                    Committee presentation.

9/13/2018    Z. Mainzer                       0.6   Continued to update creditor recovery analysis model with adjustments
                                                    for proposed settlements as requested by Counsel.

9/14/2018    Z. Mainzer                       2.9   Created claims objection schedule analysis upon receipt from Debtors
                                                    of filed objection schedules.

9/14/2018    Z. Mainzer                       2.7   Updated presentation to Committee with additional slides detailing
                                                    claim recoveries.

9/14/2018    Z. Mainzer                       0.9   Continued to create claims objection schedule analysis upon receipt
                                                    from Debtors of filed objection schedules.

9/17/2018    Z. Mainzer                       2.6   Reviewed Polymers settlement agreement to determine effect on
                                                    creditor recoveries as requested by Counsel.


Berkeley Research Group, LLC                                                                                   Page 4 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

10. Recovery/SubCon/Lien Analysis

9/18/2018    Z. Mainzer                       2.9   Updated creditor analysis recovery model with adjustments for
                                                    Polymers settlement.

9/18/2018    Z. Mainzer                       2.3   Reviewed Polymers settlement agreement to determine effect on
                                                    creditor recoveries as requested by Counsel.

9/18/2018    R. Wright                        1.7   Reviewed MGF recovery estimates prior to call with A&M.

9/18/2018    Z. Mainzer                       1.1   Continued to update creditor analysis recovery model with adjustments
                                                    for Polymers settlement.

9/18/2018    R. Wright                        0.8   Reviewed Polymers settlement with MGF re: recoveries.

9/18/2018    R. Wright                        0.4   Reviewed Luxembourg Debtors' dismissal final order.

9/18/2018    R. Wright                        0.3   Participated in a call with A&M (B. Corio) re: Polymers MGF
                                                    settlement.

9/20/2018    R. Wright                        2.8   Prepared a report for the UCC re: waterfall.

9/21/2018    Z. Mainzer                       2.9   Updated creditor recovery model with additional adjustments for
                                                    proposed settlements.

9/21/2018    R. Wright                        2.8   Prepared a report for the UCC re: claims waterfall.

9/21/2018    Z. Mainzer                       1.8   Continued to update creditor recovery model with additional
                                                    adjustments for proposed settlements.

9/21/2018    D. Galfus                        1.5   Analyzed the latest recovery estimates for a Committee member.

9/24/2018    D. Galfus                        0.9   Analyzed the latest recovery estimates for Counsel to the Committee.

9/24/2018    R. Wright                        0.2   Participated in a call with Milbank (P. Springer) re: recoveries.

9/25/2018    D. Galfus                        0.6   Reviewed the updated recovery modeling prepared by BRG.

9/26/2018    Z. Mainzer                       1.7   Updated creditor recovery model with changes for proposed creditor
                                                    settlements.

9/26/2018    Z. Mainzer                       1.7   Updated variance analysis model upon receipt from Debtors of latest
                                                    variance report.

9/28/2018    Z. Mainzer                       2.9   Created presentation for Committee detailing recoveries to creditors for
                                                    DIP Extension Budget.

9/28/2018    Z. Mainzer                       2.7   Updated creditor recovery analysis model with adjustments for DIP
                                                    Extension Budget.

9/28/2018    Z. Mainzer                       2.1   Continued to create presentation for Committee detailing recoveries to
                                                    creditors for DIP Extension Budget.

Berkeley Research Group, LLC                                                                                    Page 5 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

10. Recovery/SubCon/Lien Analysis

9/29/2018    C. Kearns                        0.4   Analyzed the impact on UCC recoveries after DIP extension
                                                    negotiations.

Task Code Total Hours                     107.7

11. Claim Analysis/Accounting

8/1/2018     C. Kearns                        0.4   Reviewed draft term sheet re: Bancomext proposed settlement.

8/2/2018     Z. Mainzer                       2.6   Created claims analysis detailing reclassified unsecured claims.

8/2/2018     D. Galfus                        1.1   Reviewed the latest settlement term sheet with creditor.

8/2/2018     D. Galfus                        0.8   Reviewed the latest claims summary data for purposes of recovery.

8/3/2018     Z. Mainzer                       2.9   Developed claims analysis variance schedule detailing by entity
                                                    difference in unsecured claim amounts.

8/3/2018     Z. Mainzer                       1.4   Continued to develop claims analysis variance schedule detailing by
                                                    entity difference in unsecured claim amounts.

8/6/2018     Z. Mainzer                       2.3   Created matrix schedule of difference in unsecured claim amounts by
                                                    Debtor from April to July.

8/6/2018     Z. Mainzer                       1.7   Developed claims variance analysis to determine difference in overall
                                                    claim numbers from April to July.

8/6/2018     D. Galfus                        0.8   Reviewed the latest settlement term sheet with creditor.

8/6/2018     R. Wright                        0.5   Reviewed claim adjustments as compared to the initial claims database.

8/6/2018     R. Wright                        0.4   Reviewed filed Bancomext settlement.

8/7/2018     Z. Mainzer                       2.9   Developed claims reconciliation bridge analysis for unsecured claims
                                                    from April to latest July report.

8/7/2018     Z. Mainzer                       2.1   Continued to develop claims reconciliation bridge analysis for
                                                    unsecured claims from April to latest July report.

8/7/2018     R. Wright                        1.0   Reviewed claim adjustments as compared to the initial claims database.

8/8/2018     Z. Mainzer                       2.1   Developed claims bridge schedule for changes in unsecured claims at
                                                    the request of Counsel.

8/8/2018     Z. Mainzer                       1.6   Developed claims bridge schedule for changes in priority & admin
                                                    claims at the request of Counsel.

8/9/2018     Z. Mainzer                       2.8   Developed roll-forward analysis of administrative claims to be included
                                                    in presentation to Committee.



Berkeley Research Group, LLC                                                                                   Page 6 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

11. Claim Analysis/Accounting

8/9/2018     R. Wright                        1.5   Reviewed claim adjustments as compared to the initial claims database.

8/13/2018    R. Wright                        1.5   Reviewed claim adjustments as compared to the initial claims database.

8/14/2018    R. Wright                        0.5   Reviewed recent claim settlement.

8/15/2018    Z. Mainzer                       1.7   Developed analysis of unsecured claims for potential challenge.

8/15/2018    R. Wright                        1.7   Prepared an analysis of recoveries to certain Debtor entities
                                                    incorporating recent claims settlements.

8/16/2018    Z. Mainzer                       2.2   Developed bridge for unsecured claims incorporating changes from
                                                    filing to current at the request of Counsel.

8/16/2018    R. Wright                        1.5   Prepared an analysis of recoveries to certain Debtor entities re: recent
                                                    claim settlements.

8/17/2018    R. Wright                        1.8   Prepared an analysis of recoveries to creditors related to recent claim
                                                    settlements.

8/17/2018    R. Wright                        0.3   Participated in a call with A&M (B. Corio) re: claim settlement.

8/20/2018    Z. Mainzer                       2.9   Updated analysis of potentially objectionable unsecured claims
                                                    incorporating additional trade claims.

8/20/2018    R. Wright                        2.2   Prepared analysis for Counsel re: recent claims settlement agreement.

8/20/2018    Z. Mainzer                       1.6   Continued to update analysis of potentially objectionable unsecured
                                                    claims incorporating additional trade claims.

8/20/2018    R. Wright                        0.8   Analyzed recent claim settlement agreement presentation.

8/21/2018    R. Wright                        1.4   Prepared an analysis for the Committee re: recent claims settlement.

8/21/2018    R. Wright                        1.3   Reviewed claims for potential objection.

8/21/2018    R. Wright                        0.3   Participated in a call with Milbank (M. Price) re: the recent proposed
                                                    claims settlement.

8/22/2018    R. Wright                        2.4   Evaluated Mexico intercompany claims misclassified re: amended
                                                    settlement amount.

8/22/2018    R. Wright                        1.3   Reviewed claims for potential objection.

8/23/2018    Z. Mainzer                       1.9   Created schedule of potentially objectionable unsecured claims to be
                                                    presented to Debtor.

8/23/2018    D. Galfus                        0.7   Analyzed the recent claims data from the Debtors.




Berkeley Research Group, LLC                                                                                    Page 7 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

11. Claim Analysis/Accounting

8/24/2018    R. Wright                        1.5   Evaluated Mexico intercompany claims misclassified re: amended
                                                    settlement amount.

8/24/2018    R. Wright                        1.1   Prepared an analysis to reconcile priority claims.

8/24/2018    R. Wright                        0.4   Reviewed objection from Luxembourg creditors to the dismissal of the
                                                    Luxembourg Debtors.

8/27/2018    R. Wright                        1.8   Prepared a schedule of total expected secured claims at the effective
                                                    date for a Committee member.

8/28/2018    R. Wright                        2.6   Prepared a schedule of total expected secured claims at the effective
                                                    date for a Committee member.

8/29/2018    Z. Mainzer                       2.6   Updated analysis schedule of potentially objectionable claims
                                                    incorporating additional unsecured claims at the request of Counsel.

8/29/2018    R. Wright                        1.7   Prepared a schedule of total expected secured claims at the effective
                                                    date for a Committee member.

8/29/2018    R. Wright                        0.7   Reviewed Luxembourg Debtors' dismissal motion.

8/30/2018    Z. Mainzer                       2.3   Updated analysis of secured claims incorporating changes to credit
                                                    extension schedule at the request of Counsel.

8/30/2018    Z. Mainzer                       1.8   Updated schedule of total unsecured claims incorporating change to
                                                    Banco do Brasil claim from court stipulation.

8/30/2018    Z. Mainzer                       1.7   Developed schedule of potentially objectionable unsecured claims to be
                                                    presented to Committee at the request of Counsel.

9/4/2018     Z. Mainzer                       2.4   Created claims schedule detailing comparison for admin claims.

9/5/2018     Z. Mainzer                       1.8   Updated claims analysis model with further adjustments to admin
                                                    claims.

9/5/2018     D. Galfus                        0.7   Analyzed the Debtor's proposed terms of a settlement with certain
                                                    creditors.

9/6/2018     Z. Mainzer                       2.6   Updated admin claims schedule analysis for adjustments to certain
                                                    claims.

9/7/2018     Z. Mainzer                       2.9   Updated admin claims schedule with additional adjustments received
                                                    from Debtor advisors.

9/7/2018     Z. Mainzer                       0.8   Continued to update admin claims schedule with additional adjustments
                                                    received from Debtor advisors.

9/7/2018     R. Wright                        0.7   Reviewed draft claims objection.

9/7/2018     C. Kearns                        0.2   Reviewed Luxembourg settlement status.

Berkeley Research Group, LLC                                                                                   Page 8 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

11. Claim Analysis/Accounting

9/8/2018     R. Wright                        0.8   Reviewed draft claim objection.

9/9/2018     R. Wright                        0.6   Reviewed employee administrative claims.

9/10/2018    R. Wright                        0.2   Participated in a call with A&M (T. Sherman) re: claims objections.

9/12/2018    Z. Mainzer                       2.9   Created claims analysis model at the request of Counsel based on
                                                    Debtors first omnibus objection.

9/12/2018    Z. Mainzer                       1.4   Continued to create claims analysis model at the request of Counsel
                                                    based on Debtors' first omnibus objection.

9/14/2018    R. Wright                        1.6   Reviewed claims objections in preparation for call with A&M.

9/14/2018    R. Wright                        1.0   Updated claims schedules after call with A&M.

9/14/2018    D. Galfus                        0.9   Reviewed the Debtors' presentation related to certain Debtors' claims.

9/14/2018    R. Wright                        0.5   Reviewed MGF settlement doc in preparation for call with A&M.

9/14/2018    R. Wright                        0.3   Participated in a call with A&M (T. Sherman) re: claims.

9/17/2018    Z. Mainzer                       2.9   Updated analysis of objectionable claims with additional detail from
                                                    schedule received from Debtors.

9/17/2018    Z. Mainzer                       1.1   Continued to update analysis of objectionable claims with additional
                                                    detail from schedule received from Debtors.

9/19/2018    R. Wright                        0.8   Analyzed updated claim register received from the Debtors.

9/20/2018    Z. Mainzer                       2.9   Updated admin claims analysis schedule with additional claim detail
                                                    received from the Debtor advisors.

9/20/2018    Z. Mainzer                       2.4   Continued to update admin claims analysis schedule with additional
                                                    claim detail received from the Debtor advisors.

9/20/2018    D. Galfus                        0.8   Reviewed the Debtors' latest update.

9/20/2018    R. Wright                        0.5   Participated in a call with A&M (T. Sherman) re: claims.

9/20/2018    R. Wright                        0.1   Participated in a call with Milbank (P. Springer) re: claims.

9/21/2018    Z. Mainzer                       1.4   Updated admin claims analysis upon receipt from Debtors of claims
                                                    reconciliation.

9/25/2018    D. Galfus                        0.4   Reviewed the current claim estimates.

9/26/2018    Z. Mainzer                       2.1   Updated claims analysis model with adjustments for second omnibus
                                                    objection to claims.


Berkeley Research Group, LLC                                                                                    Page 9 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

11. Claim Analysis/Accounting

9/27/2018    D. Galfus                        0.5   Evaluated the status of claims reconciliation process and related next
                                                    steps.

9/27/2018    R. Wright                        0.2   Reviewed stipulation with DC fence.

Task Code Total Hours                     113.5

13. Intercompany Transactions/Balances

8/23/2018    Z. Mainzer                       2.3   Updated intercompany claims analysis to account for change in Mexico
                                                    entity claims as requested by Counsel.

8/24/2018    D. Galfus                        0.6   Reviewed the intercompany claims in the estate.

Task Code Total Hours                         2.9

17. Analysis of Historical Results

9/28/2018    M. Yastrebova                    0.5   Analyzed trends in PET prices.

9/28/2018    R. Wright                        0.5   Reviewed research re: PET price trends.

Task Code Total Hours                         1.0

18. Operating and Other Reports

8/1/2018     Z. Mainzer                       1.9   Updated analysis of MOR incorporating June MGI entity net cash flow.

8/1/2018     R. Wright                        0.7   Reviewed June MOR.

8/2/2018     D. Galfus                        0.9   Analyzed the Debtors' June MOR.

9/4/2018     Z. Mainzer                       2.1   Updated MOR schedule analysis with recently received July results.

9/6/2018     R. Wright                        0.8   Prepared an analysis of the expected cash proceeds available for
                                                    unsecured creditors based on the July MOR.

9/7/2018     Z. Mainzer                       1.6   Developed analysis at the request of Counsel detailing monthly MOR
                                                    adjustments.

9/7/2018     R. Wright                        1.6   Prepared an analysis of the expected cash proceeds available for
                                                    unsecured creditors based on the July MOR.

Task Code Total Hours                         9.6

19. Cash Flow/Cash Management Liquidity

8/1/2018     R. Wright                        1.8   Prepared an analysis of M&G Polymers cash on emergence.

8/1/2018     Z. Mainzer                       1.2   Reviewed DIP Extension Budget presentation to UCC incorporating
                                                    final edits related to variance analysis.


Berkeley Research Group, LLC                                                                                 Page 10 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours      Description

19. Cash Flow/Cash Management Liquidity

8/1/2018     Z. Mainzer                       1.2   Updated DIP Extension Budget model upon receipt from the Debtors
                                                    of the most recent Polymers DIP Variance Report.

8/1/2018     R. Wright                        0.5   Prepared an analysis of M&G Polymers cash on emergence.

8/1/2018     C. Kearns                        0.3   Reviewed DIP extension budget and liquidity.

8/3/2018     R. Wright                        1.0   Prepared an analysis re: Polymers ending cash balance.

8/6/2018     D. Galfus                        0.6   Reviewed recent liquidity usage by the Debtors.

8/8/2018     Z. Mainzer                       2.7   Updated cash flow forecast variance model upon the receipt from
                                                    Debtors of updated company variance report.

8/10/2018    Z. Mainzer                       2.7   Updated Resins AR schedule analysis following receipt of updated
                                                    information from the Debtors.

9/5/2018     Z. Mainzer                       2.3   Developed analysis for Committee detailing overall fees in the case.

9/6/2018     Z. Mainzer                       2.3   Updated overall fee schedule analysis for Committee presentation at the
                                                    request of Counsel.

9/6/2018     Z. Mainzer                       1.7   Developed variance analysis upon receipt from Debtors of most recent
                                                    cash flow variance report.

9/12/2018    R. Wright                        0.4   Reviewed liquidity variance report.

9/25/2018    D. Galfus                        0.7   Analyzed the updated budget for the Debtors' operations.

9/27/2018    Z. Mainzer                       2.8   Created analysis of Debtor cash position based on bank account
                                                    information received from Debtors.

9/27/2018    D. Galfus                        0.9   Reviewed the status of uploaded DIP budget for the Debtors' operations.

9/28/2018    R. Wright                        2.2   Reviewed proposed DIP extension budget.

9/28/2018    R. Wright                        1.8   Prepared a report for the Committee re: proposed DIP extension budget.

9/28/2018    D. Galfus                        1.4   Analyzed the most recent DIP budget presentation provided by the
                                                    Debtors.

9/28/2018    R. Wright                        1.1   Prepared information for Counsel re: DIP extension budget.

9/28/2018    D. Galfus                        0.7   Prepared an outline of open issues with respect to the DIP budget.

9/28/2018    R. Wright                        0.6   Participated in a call with Milbank (B. Kinney) re: DIP extension
                                                    budget.

9/28/2018    C. Kearns                        0.2   Review DIP budget update.


Berkeley Research Group, LLC                                                                                 Page 11 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date         Professional                Hours       Description

19. Cash Flow/Cash Management Liquidity

9/29/2018    R. Wright                         2.8   Prepared a report for the Committee re: proposed DIP extension budget.

9/30/2018    R. Wright                         2.1   Prepared a report for the Committee re: proposed DIP extension budget.

Task Code Total Hours                         36.0

27. Plan of Reorganization/Disclosure Statement

8/1/2018     R. Wright                         2.2   Reviewed Plan draft.

8/1/2018     R. Wright                         1.0   Prepared an analysis to isolate changes to the updated claim base.

8/2/2018     R. Wright                         2.4   Prepared an analysis to isolate changes to the updated claim base.

8/3/2018     R. Wright                         1.4   Prepared an analysis to isolate changes to the updated claim base.

8/6/2018     R. Wright                         2.0   Reviewed latest redline of the Plan.

8/6/2018     R. Wright                         1.2   Prepared an analysis to isolate changes to the updated claim base.

8/6/2018     R. Wright                         0.6   Participated in a call with Milbank (M. Price) re: Plan negotiations.

8/7/2018     R. Wright                         2.3   Reviewed latest redline of the draft disclosure statement.

8/20/2018    D. Galfus                         0.9   Reviewed various aspects of the draft Plan provisions impacting
                                                     creditors.

8/21/2018    D. Galfus                         0.8   Reviewed various aspects of the draft Plan.

9/5/2018     D. Galfus                         1.3   Analyzed the Debtor's liquidation analysis.

9/5/2018     R. Wright                         0.1   Participated in a call with Milbank (B. Kinney) re: liquidation analysis.

9/6/2018     C. Kearns                         0.8   Reviewed draft Plan.

9/6/2018     C. Kearns                         0.6   Reviewed draft Disclosure Statement.

9/7/2018     D. Galfus                         1.2   Reviewed the Debtors' Plan filing for treatment of creditors.

9/7/2018     C. Kearns                         0.4   Reviewed Disclosure Statement exhibits.

9/7/2018     C. Kearns                         0.2   Reviewed recovery matrix per Disclosure Statement.

9/8/2018     R. Wright                         1.5   Reviewed filed Plan of Liquidation.

9/8/2018     R. Wright                         1.3   Reviewed M&G disclosure statement.

9/9/2018     R. Wright                         0.8   Reviewed M&G disclosure statement.

Berkeley Research Group, LLC                                                                                      Page 12 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
Date           Professional              Hours       Description

27. Plan of Reorganization/Disclosure Statement

9/10/2018      R. Wright                       1.2   Reviewed Plan of Liquidation.

9/10/2018      C. Kearns                       0.2   Reviewed analysis of estimates recovery range per Disclosure
                                                     Statement.

9/12/2018      R. Wright                       0.7   Reviewed Holding Perimeter restructuring proposal provided by A&M.

Task Code Total Hours                         25.1

31. Planning

8/22/2018      D. Galfus                       1.3   Updated post-sale work plan.

9/25/2018      D. Galfus                       0.6   Reviewed status of the sales process.

Task Code Total Hours                          1.9

Total Hours                               313.0




Berkeley Research Group, LLC                                                                                Page 13 of 13
Invoice for the 8/1/2018 - 9/30/2018 Period
M & G USA Corporation, et al
Berkeley Research Group, LLC
Exhibit B: Expense Detail
For the Period 8/1/2018 through 9/30/2018

Date              Professional                Amount    Description

07. Travel - Parking

9/27/2018         D. Galfus                    $49.00   Parking in NYC for M&G on 7/16/2018.

Expense Category Total                        $49.00


Total Expenses                                $49.00




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 9/30/2018 Period
